                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       SOUTHERN DIVISION
                     File No.: 7:16-CR-116-D-20

UNITED STATES OF AMERICA,              )
                                       )
             V.                        )         ORDER TO SEAL
                                       )         (DE 1581)
DERRICK TYRONE INGRAM                  )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 1581 (Defendant's Medical Records) be sealed until further

notice by this Court.

            7
      This __,__ day oL{l'\AJ..!'-lba
                            { ~       A, 2021.




                                J;i,S ~i)~R III
                                United States District Judge




    Case 7:16-cr-00116-D Document 1595 Filed 09/07/21 Page 1 of 1
